DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 11/29/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 11/29/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1-11 are currently under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to KOREA, REPUBLIC OF 10-2017-0055129, filed 04/28/2017 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following claim interpretation is maintained since no comments or responses were provided by the Applicant. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “optical detector unit” in claims 1, 4- 6, 9, and “first optics system” in claims 1, 2 and 4 and “second optics system” in claim 5. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the applicant’s disclosure, the examiner found the limitations “optical detector unit” as exemplified as a PMT (Specification p.8 l.1-2), “first optics system” as structural system as 150 in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments and amendments filed11/29/2020 have been fully considered and are found persuasive for the following reasons.
Applicant amended the independent claims with subject matter for claims 2, 6, 7 and 8 with wherein the first optics system comprises: a first collimator configured to receive the rays from the autofluorescence light source and the OCT light source and configured to transfer the rays to the catheter device via a double-clad fiber, wherein a first time at which the autofluorescence generated from the specimen is detected at the optical detector unit is later by a threshold time or more than a second time at which the autofluorescence generated by a core of the double-clad fiber of the first collimator is detected at the optical detector unit, wherein a length from one end of the double-clad fiber joined to the first collimator up to a lens of a catheter where the rays of the light sources are outputted is determined according to the threshold time, and wherein the threshold time is determined by a fluorescence lifetime of the autofluorescence generated by the core of the double-clad fiber of the first collimator”. 
Applicant argues (on pages 7-10) that the references of record do not teach or suggest “a first time at which the autofluorescence generated from the specimen is detected at the optical detector unit is later by a threshold time or more than a second time at which the autofluorescence generated by a core of the double-clad fiber of the first collimator is detected at the optical detector unit, wherein a length from one end of the double-clad fiber joined to the first collimator up to a lens of a catheter where the rays of the light sources are outputted is determined according to the threshold time, and wherein the threshold time is determined by a fluorescence lifetime of the autofluorescence generated by the core of the double-clad fiber of the first collimator” as amended since Park only teaches the dissociation of the different fluorescence lifetime signal from different fluorescence species by using different lengths of fibers introducing different times of propagation therefore creating a time delay between signals due to the time of flight or propagation through the optical fiber, and since Pahlevaninezhad, as relied upon for claims 6-8, does not specifically teach the limitation” a length from one end of the double-clad fiber joined to the first collimator up to a lens of a catheter where the rays of the light sources are outputted is determined according to the threshold time, and wherein the threshold time is determined by a fluorescence lifetime of the autofluorescence generated by the core of the double-clad fiber of the first collimator”.
In response, the examiner recognizes that Pahlevaninezhad does not teach the DCF (double-clad fiber) presenting any fluorescence or autofluorescence properties therefore the limitation “a second time at which the autofluorescence generated by a core of the double-clad fiber of the first collimator is detected at the optical detector unit” and therefore do not present a fluorescence lifetime that can be used for the determination of a threshold time such as “wherein the threshold time is determined by a fluorescence lifetime of the autofluorescence generated by the core of the double-clad fiber of the first collimator” that would determine a critical length for the catheter creating a delay. However, the examiner found that Lee teaches the determination of the background autofluorescence of the optical fiber (p.563 col.1 2nd ¶ “the background noise resulting from autofluorescence of the optical fiber was eliminated from the 2D NIRF map”) which corresponds to the backscattered signal observed by Pahlevaninezhad. Additional search was made and found the closest disclosure of fluorescence provided by a double-clad fiber with Wang (2014 Ph.D. Thesis Boston University College of Engineering, 251 pages; Pub.Date 2014) rd ¶ “The NIRAF signal detected is due to the fiber autofluorescence background, since PBS generates minimal fluorescence.”). Since the fluorescence of the core of the DCF fiber is recorded and analysis as reflected/backscattered from the end of the fiber towards the detector, therefore, Wang is teaching the limitation “a second time at which the autofluorescence generated by a core of the double-clad fiber of the first collimator is detected at the optical detector unit” and since Wang is teaching the autofluorescence of the fiber core, therefore with the teaching of Park and of Pahlevaninezhad, in order to avoid an overlapping of the autofluorescence from the tissue and of the autofluorescence of the end of the core of the DCF the length of the catheter must be longer than the length corresponding to the propagation of the light attached to the lifetime fluorescence light of the autofluorescence of the end of the core of the DCF, therefore reading on the limitation “wherein the threshold time is determined by a lifetime of the autofluorescence generated by the core of the double-clad fiber of the first collimator”. 
Therefore, while the examiner has recognized that the Applicant’s argument is persuasive, the examiner is considering new grounds of rejection for the present second Non-Final Rejection to reject the amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without claiming the nature of the autofluorescence light source as a pulsed light source since the instant application is directed to autofluorescence lifetime wherein a pulse illumination is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The pulsed illumination is critical since the imaging is based on the detection of a life time relaxation of the autofluorescence as critical signal to measure and the lifetime of the autofluorescence of the background fluorescence of the optical fiber is also claimed to be critical in the claim without the autofluorescence light source being pulsed. The concept of defining a threshold for eliminating the overlap between the autofluorescence signal from the tissue region and the signal of the background autofluorescence of the DCF fiber from the collimator site is directly based on a time-domain analysis of the autofluorescence signal propagation using a pulsed excitation and would not work with a frequency-domain approach with a continuous autofluorescence light source providing a frequency modulated autofluorescence signal propagation for  an autofluorescence lifetime imaging technique, wherein only these two approaches are known in the art for one person of ordinary skill in the art and wherein the frequency-domain approach would have used a spectral analysis to overcome the necessity of a threshold based on the length of the catheter to dissociate the two autofluorescence signals.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

All claims rejections are new rejections.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014 Circulation Cardiovascular Interventions 7:560-569 and online supplement; Pub Date 07/29/2014), in view of Pahlevaninezhad et al. (2014 Biomed Optics Express 5:2978-2987; Pub.Date 06-08-2014) in view of Wang (2014 Ph.D. Thesis Boston University College of Engineering, 251 pages; Pub.Date 2014), in view of Park et al. (2010 Biomed. Optics Express 1:186-200; Pub.Date 08/02/2010) and in view of the evidential reference Keiser (2016 reference textbook Biophotonics: Concepts to Application – Graduate Texts in Physics, Edt. G. Keiser, Springer 2016). 
an imaging catheter system comprising (Title and abstract and “An integrated high-speed intravascular OCT/NIRF imaging catheter and a dual-modal OCT/NIRF system were constructed based on a clinical OCT platform”): an [ ...autofluorescence...] fluorescence light source (Fig.1 NIRF excitation laser via fiber and NIRF excitation light collimator); an OCT device (Fig.1 integrated optical coherence tomography system with NIRF system);  5a catheter device configured to receive rays from the [ ...autofluorescence...] fluorescence light source and an OCT light source of the OCT device and configured to scan a specimen (p.561 col.2 2nd ¶ “a laboratory-built dual-modality imaging system (Figure 1) enabled both OCT and NIRF imaging from a single pullback scanning through a custom-made catheter”); an optical detector unit configured to detect [ ...autofluorescence...] fluorescence generated from the specimen (Fig.1 PMT “The OCT light and the NIRF light from the tissue were split by another dichroic mirror and directed to the OCT interferometer and to the photo multiplier tube (PMT)”); and a first optics system configured to transfer the [ ...autofluorescence...] fluorescence to the optical 10detector unit and configured to transfer a ray of the OCT light source reflected from the specimen to the OCT device (Fig.1 with optics system as described within the orange ellipse including optical fiber, collimators lenses and dichroic mirrors to transfer the incident light and the reflected and fluorescence light from the sample to the OCT detector and NIRF detector).
Additionally, Lee teaches as reported in the annotated Fig.1 from Lee, the first optics system comprises:  15a first collimator (Fig.1 double-clad collimator DCF collimator) configured to receive input of rays from the autofluorescence light source and the OCT light source (Fig.1 incident light from light source and OCT source via dichroic mirrors) and transfer the rays to the catheter device via a double-clad fiber (Fig. double-clad fiber from the DCF collimator);
Lee does not specifically teach that the fluorescence is applied for autofluorescence from the sample or targeted region to image as in claim 1.
fluorescence directed to autofluorescence such as from specific tissue within body (Title, abstract and p.2983 2nd ¶) therefore reading on the OCT-AF directed to autofluorescence light source (Fig.1 laser) and autofluorescence generated by the sample (Title and abstract) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Lee, with OCT-AF directed to autofluorescence light source and autofluorescence generated by the sample, since one of ordinary skill in the art would recognize that a dual OCT-AF catheter with an autofluorescence light source to measure autofluorescence from a sample region was known in the art as taught by Pahlevaninezhad. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Pahlevaninezhad and Lee teach the use of a dual-modality OCT-Fluorescence imaging with a catheter to image region within a patient. The motivation would have been to ideally provide physiological imaging of specific tissue disease without use of extragenous chemical or dyes as suggested by Pahlevaninezhad (p.2987 Conclusion).
Lee and Pahlevaninezhad teach the autofluorescence of the tissue as detected (Pahlevaninezhad p.2981 5th ¶) therefore reading on wherein a first time at which the autofluorescence generated from the specimen is detected at the optical detector unit; with additionally, Lee teaching the autofluorescence of the optical fiber (p.563 col.1 2nd ¶ “autofluorescence of the optical fiber was eliminated from the 2D NIRF map) which reads on a second time at which the autofluorescence generated by a core of the double-clad fiber [...of the first collimator...] is detected at the optical detector unit wherein the position of the fiber is closer to the detector that the tissue which is separated from the fiber by the length of the rd ¶ “The NIRAF signal detected is due to the fiber autofluorescence background, since PBS generates minimal fluorescence.”). Since the fluorescence of the core of the DCF fiber is recorded and analysis as reflected/backscattered from the end of the fiber towards the detector, therefore, Wang is teaching the limitation a second time at which the autofluorescence generated by a core of the double-clad fiber of the first collimator is detected at the optical detector unit. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Lee and Pahlevaninezhad, with wherein a first time at which the autofluorescence generated from the specimen is detected at the optical detector unit and a second time at which the autofluorescence generated by a core of the double-clad fiber of the first collimator is detected at the optical detector unit, since one of ordinary skill in the art would recognize that using dual OCT-AF catheter with an autofluorescence light source to measure autofluorescence from a sample region placed at a further distance from the autofluorescence of an optical fiber was known in the art as taught by Pahlevaninezhad ad Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Pahlevaninezhad and Wang and Lee teach the use of a dual-modality OCT-Fluorescence imaging with a catheter to image region within a patient. The motivation would have been to ideally provide physiological imaging of specific tissue disease without use of extragenous chemical or dyes as suggested by Pahlevaninezhad (p.2987 Conclusion).
nd ¶ “a long catheter can push the artefacts created by the inner-cladding modes outside the OCT ranging depth”) therefore teaching a time delay corresponding to a length of the optical fiber and catheter length to avoid the overlapping of the DCF induced backscattered ghost signals and the real fluorescence signal from the sample as supported by Park teaching, therefore reading on a first time at which the autofluorescence generated from the specimen is detected at the optical detector unit is later by a threshold time or more than a second time at which the autofluorescence 5generated by a core of the double-clad fiber of the first collimator is detected at the optical detector unit as claimed. In a similar reasoning, Park teaches within the same field of endeavor (Title and abstract) the use of different lengths of optical fiber to induced as time difference or delay in fluorescence reception for the optical detector for separating the fluorescence signal according to their lifetime/fluorescence decay of each of the fluorescent materials (p. 189 2nd ¶ “The free and bound NADH molecules have fluorescence lifetimes of ~0.5 ns and ~2-3 ns, while their emission spectra are very similar both with maximum excitation/emission at ~340/450 nm. The free and bound FAD molecules have the fluorescence lifetimes of ~1 ns and ~3-4 ns, with maximum excitation/emission of ~450/525 nm” and p.190 4th ¶ “These bands were temporally separated by propagating each band through a different length (1, 10, or 19 m) of multimode fiber which imparted a 45 ns time delay between each band”), therefore reading on the first time being later by a threshold time or more than the second time for the autofluorescence signals from the sample beyond the catheter and the autofluorescence of the core of the DCF at the end of the collimator as background autofluorescence, wherein the threshold is defined by the minimum length of the catheter for the wherein a length from one end of the double-clad fiber joined to the first collimator up to a lens of a catheter where the rays of the light sources are outputted is determined according to the threshold time, and wherein the threshold time is determined by a fluorescence lifetime of the autofluorescence generated by the core of the double-clad fiber of the first collimator wherein the examiner notes that is well-known routine and conventional to use either multi-mode or single-mode optical fiber to transmit light from a light source as reported in the textbook Keiser (p.55 Table 3.1) for the purpose of light diagnosis in biomedical applications.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Lee and Pahlevaninezhad, with a first time at which the autofluorescence generated from the specimen is detected at the optical detector unit is later by a threshold time or more than a second time at which the autofluorescence 5generated by a core of the double-clad fiber of the first collimator is detected at the optical detector unit wherein a length from one end of the double-clad fiber joined to the first collimator up to a lens of a catheter where the rays of the light sources are outputted is determined according to the threshold time, and wherein the threshold time is determined by a fluorescence lifetime of the autofluorescence generated by the core of the double-clad fiber of the first collimator, since one of ordinary skill in the art would recognize that the use of long enough catheter to increase the propagation of signals induced within a sample towards the light detector in order to eliminate the artefact of backscattering from the DCF collimator/junction towards the light detector was known in the art as taught by Pahlevaninezhad and since the delay time of propagation is directly correlated with the length of the optical fiber or catheter or propagation length as applied to autofluorescence lifetime signals as taught by Park. One of ordinary skill in nd ¶) and to ideally provide physiological imaging of different specific chemicals for diagnosis, as suggested by Park (p.189 2nd and 3rd ¶).
Regarding the dependent claims 2-11, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Lee, Pahlevaninezhad, Wang, Park and Keiser.
Regarding claim 2, Lee teaches as reported in the annotated Fig.1 from Lee, the first optics system comprises:  15a first collimator (Fig.1 double-clad collimator DCF collimator) configured to receive input of rays from the autofluorescence light source and the OCT light source (Fig.1 incident light from light source and OCT source via dichroic mirrors) and transfer the rays to the catheter device via a double-clad fiber (Fig. double-clad fiber from the DCF collimator); and a second collimator (Fig.1 second collimator at end of yellow optical fiber) configured to receive input of a ray from the autofluorescence light source and transfer the ray to the first collimator via a [...multi-mode 20fiber or a single-mode...] fiber (Fig.1 yellow optical fiber directing the NIR light from the NIR source to the DCF collimator). 

    PNG
    media_image1.png
    490
    706
    media_image1.png
    Greyscale

However, Pahlevaninezhad teaches the use of multi-mode fiber and single mode fiber to transmitting signals (Fig.1 and p.2983 “multimode” and p.2981 last ¶ “single mode”) therefore teaching a multi-mode 20fiber or a single-mode fiber to direct the light from the light source to be combined with the OCT beam as the OCT-Fluorescence FLIM common path. Additionally, the examiner notes that is well-known routine and conventional to use either multi-mode or single-mode optical fiber to transmit light from a light source as reported in the textbook Keiser (p.55 Table 3.1) for the purpose of light diagnosis in biomedical applications.
Regarding claim 3, the examiner notes that it is known in the art according to the referential reference textbook from Keiser that Double-Clad fiber have dual cladding layers with a core, wherein the core is used for single mode transmission and the inner clad is used for multimode transmission (p.55 Table 3.1 and p.75-76 ¶ 3.6). 
nd and 3rd ¶) with the matching of the light transmission as suggested by Keiser (Fig. 7.15).
Regarding claim 4, Lee teaches a third collimator (Fig.1 lens in front of the PMT) configured to receive input of the autofluorescence generated from the specimen (as taught by Ughi as previously discussed) via the first collimator (Fig.1 fluorescence light returning via second DCF collimator) and transfer the autofluorescence to the optical detector (Fig.1 lens collimating/focusing the autofluorescence light to the PMT) [...via a multi-mode fiber and a core diameter of the multi-mode fiber of the third collimator is greater than a cladding diameter of the double-clad fiber of the first collimator...]. Park teaches also that the common fluorescence-OCT emission path to the detector is performed using a multi-mode fiber (p.190 4th ¶ directed through a 200 μm multi-mode fiber into a multi-spectral detection module) having a size of 200 micron and via a multi-mode fiber and a core diameter of the multi-mode fiber of the third collimator is greater than a cladding diameter of the double-clad fiber of the first collimator as claimed.
  Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Lee, Pahlevaninezhad, Wang, Park and Keiser, with the autofluorescence light transferred to the optical detector via a multi-mode fiber and a core diameter of the multi-mode fiber of the third collimator is greater than a cladding diameter of the double-clad fiber of the first collimator, since one of ordinary skill in the art would recognize that the use of a multi-mode fiber for transferring the fluorescence light signal to the optical detector wherein the diameter of the multi-mode fiber of the third collimator is greater than the diameter of a cladding diameter of the DCF from the catheter was known in the art as taught by Park and since the multi-mode core fiber diameter having the same core diameter than the diameter of the inner clad layer of the double-clad fiber is commonly known in the art as taught by Keiser (Fig. 7.15) in order to match the size of the multi-mode or single mode transmission guide between the input of the light from one fiber to the output of the DCF collimator and optimize the light transfer between both optical fiber as suggested by Keiser. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Park and Lee teach the use of a dual-modality OCT-Fluorescence to image region within a patient. The motivation would have been to ideally provide physiological imaging of specific chemical such as NADH for cancer diagnosis and atherosclerotic plaques, as suggested by Park (p.189 2nd and 3rd ¶) with the matching of the light transmission as suggested by Keiser (Fig. 7.15).
Regarding claim 5, Park teaches a second optics system (see below Fig.1 annotated with second optics system within the blue rectangle) configured to separate rays outputted from the th ¶ “three different emission bands (390 ± 20, 452 ± 22.5 and 600 ± 125 nm)... by using a set of dichroic mirrors and filters” and  annotated Fig.1 separation using specific dichroic mirror DM3 which is wavelength dependent towards first optical fiber for wavelength 390 ± 20nm); and a second optical fiber configured to transfer a ray of a second wavelength to the optical detector unit (p.190 4th ¶ “three different emission bands (390 ± 20, 452 ± 22.5 and 600 ± 125 nm)... by using a set of dichroic mirrors and filters” and  annotated Fig.1 separation using specific dichroic mirror DM4 which is wavelength dependent towards second optical fiber for wavelength 452 ± 22.5 nm, different wavelength for that transmitted through first optical fiber), the second optical fiber having a different length from a length of 20the first optical fiber (annotated Fig.1 with schematic notation for the first optic fiber with one loop and second optical fiber with two loop indicating the second optical fiber being longer than the first optical fiber as p.190 4th ¶ “These bands were temporally separated by propagating each band through a different length (1, 10, or 19 m) of multimode fiber which imparted a 45 ns time delay between each band”). 

    PNG
    media_image2.png
    548
    912
    media_image2.png
    Greyscale

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Lee, Pahlevaninezhad, Wang, Park and Keiser, with a second optics system configured to separate rays outputted from the third 15collimator  according to wavelength, a first optical fiber configured to transfer a ray of a first wavelength to the optical detector unit, and a second optical fiber configured to transfer a ray of a second wavelength to the optical detector unit, the second optical fiber having a different length from a length of 20the first optical fiber, since one of ordinary skill in the art would recognize that the use of different length multi-mode fibers and collimators and dichroic mirrors for separating the different fluorescence emissions at different wavelengths to the optical detector was known in the art as taught by Park. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Park and Lee teach the use of a dual-modality OCT-Fluorescence to image region within a patient. The motivation would have been to ideally provide physiological imaging of different specific chemicals for diagnosis, as suggested by Park (p.189 2nd and 3rd ¶).
dichroic mirrors configured to adjust paths of the rays between collimators, optical filters configured to increase a signal-to noise ratio, and reflection mirrors (Fig.1 “dichroic mirrors” and “reflection mirrors” between collimators to adjust signal paths between collimators and lens interpreted as collimator, wherein dichroic mirrors includes also reflection mirrors) and so does Park (Fig.1).
Regarding claim 7, Lee, Pahlevaninezhad and Park teach the first optics system further comprises a fourth collimator configured to receive input of the rays of the OCT light source via a single-mode fiber and configured to transfer the rays of the OCT light source to the first collimator with Lee teaching the fourth collimator (Fig.1 OCT system Collimator) with Pahlevaninezhad teaching the single mode to transmit the OCT light source to the fourth collimator (Fig.1 as reported below as SMF and p.2981 last ¶ “single mode”) which is configured to transfer this signal to the first collimator as taught by Lee (Fig.1 rotating DCF collimator).

    PNG
    media_image3.png
    459
    660
    media_image3.png
    Greyscale




Regarding claim 8, Lee teaches the dichroic mirrors comprise: a first dichroic mirror configured to reflect the autofluorescence towards a second dichroic mirror and configured to pass the rays of the OCT light source towards the fourth collimator (Fig.1 bottom dichroic mirror), a second dichroic mirror configured to pass the autofluorescence towards a reflection mirror, wherein the autofluorescence reflected by the reflection mirror is inputted to the third collimator (Fig.1 top dichroic mirror).

Regarding independent claim 9, claim limitations of claim 9 are all included within the claim limitations of claim 1. Since Lee, Pahlevaninezhad, Wang, Park and Keiser teach all the limitations of claim 1, Lee, Pahlevaninezhad, Wang, Park and Keiser also teach all the limitation of claim 9.
Regarding independent claim 10, claim limitations of claim 10 are all included within the claim limitations of claim 1 regarding the OCT source and the collimator transferring the OCT light source signal to the catheter. Since Lee, Pahlevaninezhad, Wang, Park and Keiser teach all the limitations of claim 1, Lee, Pahlevaninezhad, Wang, Park and Keiser also teach all the limitation of claim 10.
Regarding independent claim 11, claim limitations of claim 11 are all included within the claim limitations of claim 1 and claims 6 and 8 (system with dichroic mirrors selecting signals with different wavelength to propagate along different optical fiber as Lee Fig.1 and Park Fig.1 optical fibers of different lengths). Since Lee, Pahlevaninezhad, Wang, Park and Keiser teach all the limitations of claim 1 and claims 6 and 8 with Lee (Fig.1) and Park (Fig.1 optical fibers of different lengths), Lee, Pahlevaninezhad, Wang, Park and Keiser also teach all the limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793 

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793